DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 9, 11, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Mygland (20130335724) view of Tan (20190244536).
Referring to claims 1, 9, and 20, Mygland shows an operating device configured to remotely control an arming device comprising a range finder and an imaging device, the operating device comprising a processor (see the processor as shown in figure 1) configured to:
confirm a tracking image at each firing time point of a laser beam transmitted by the range finder (see figure 2 note the MTT that sequentially associates tracks of the target object);

determine that a target is normally locked on based (see the prediction of the next measurement for the current track based on gating)
determine whether the laser beam from the range finder hits the target determined as being normally locked (see figure 2 note the tracking score that is applied to the target object); and
determine a range measurement value measured by the range finder as a true value of the target and determine other range measurement values as wrong measurement values based on the laser beam from the range finder hitting the target normally locked on (see flowchart shown in figure 2 also see paragraph 16-23, note the system determines if the measurement made is accurate based on a tracking score for the target of interest). 
However Mygland fails to show tracking a target through the use of image correlation of a center value of a tracking image and a tracking gate.  
Tan shows an operating device configured to remotely control an arming device comprising a range finder and an imaging device, the operating device comprising a processor (see figure 4 note the processor) configured to:
confirm a tracking image at each firing time point of a laser beam transmitted (see figure 5 note the algorithm to confirm the laser is tracking the target);
determine that a target is normally locked on based on an image correlation value of the target locked (see the target locked on as shown in figure 6) on by a tracking gate (see the bounding box as discussed in paragraph 57) in the tracking image exceeding a threshold value (note paragraph 57 the platform is rotated until the bounding box is centered in the crosshairs);
determine whether the laser beam from hits the target determined as being normally locked on based on a center value of the tracking image and a center value of the tracking gate (see paragraph 58-59 note the feedback to determine if the laser hits the intended target).  
It would have been obvious to include the laser range finder that functions to ensure the range is measured based on the locked-on target because this allows for correct ballistic calculations to the intended target and avoids inaccuracies if the ranged target is the background or foreground of the intended target object.  

Referring to claims 2 and 12, Mygland renders obvious the operating device of claim 1, wherein the processor is further configured to determine that the laser beam from the range finder hits the target normally locked on based on a first area of the laser beam hitting the target being greater than or equal to a first preset value (see figure 2 note the track score that is assigned to the ranged target object).  
Referring to claims 4 and 11, Mygland renders obvious based on determining that the target is not normally locked on, determine whether a position of the target deviates from an aiming point of the range finder, and whether obstructions appear in front of the target (see paragraph 18 of Mygland note the obstructions or background of the target object), and
based on determining that the position of the target deviates from the aiming point of the range finder and the obstructions appear in front of the target, replace the wrong measurement values with the range measurement value determined as the true value (see paragraph 18-21 of Mygland note the tracking information allows for the foreground or background ranges to be removed).  
Referring to claims 5 and 15, Mygland shows the processor is further configured to, based on the range finder continuously measuring the range measurement value, control the range finder to perform range measurements by transmitting the laser beam in preset cycles, and
wherein the processor is further configured to use a range measurement value
used at an (n-1)" point in time instead of a range measurement value measured at an n point in time by the range finder based on determining that the range measurement value measured at the n" point in time is a wrong measurement value (see paragraph 16-22 also see figure 2).
Claim(s) 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Mygland (20130335724) view of Tan (20190244536) and Ehrlich (20150108215).
Referring to claims 7 and 17, Mygland shows continuously ranging and tracking a target however fails to explicitly show provide, on a display of the operating device, an interface for selecting a continuous measurement mode in which the range finder continuously measures the range measurement value, and
based on the continuous measurement mode being activated, control the range finder to perform range measurements by transmitting the laser beam in preset cycles and receive, from the range finder, the measured range measurement value.
	Ehrlich shows a similar device that includes provide, on a display of the operating device, an interface for selecting a continuous measurement mode in which the range finder continuously measures the range measurement value (see figure 11B and 11c), and
based on the continuous measurement mode being activated, control the range finder to perform range measurements by transmitting the laser beam in preset cycles and receive, from the range finder, the measured range measurement value (note the scanning performed over the target where the range module determines the range to the target based on edge detection and this is displayed to the user as shown in paragraph 126-129).  It would have been obvious to include the continuous measurement mode that has a preset cycle as shown by Ehrlich because this allows the device to scan an area with a target and identify the appropriate range to the intended target allowing for a specific ballistic calculation to be performed.  
Referring to claim 8, the combination of Mygland and Ehrlich shows the arming device further comprises a weapon device mounted on a mobile device (see figure 1 of Ehrlich).  It would have been obvious to include the aiming device is a weapon device because this is a well known use for this type of target tracking and ranging system. 
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Mygland (20130335724) view of Tan (20190244536) and Sony (JP4131392). 
Referring to claims 10 and 18, Mygland as modified by Tan is silent to the image correlation that is performed however Sony shows a similar image correlation method that includes the determining the image correlation value of the target further comprises determining the image correlation value based on at least one of a sum of absolute differences (SAD), a sum of squared differences (SSD), or a normalized cross correlation (NCC) (see paragraph 113-114).  It would have been obvious to include the image correlation as shown by Sony because this is extremely well know with target recognition and adds no new or unexpected results.  


Allowable Subject Matter
Claim 3, 6, 13, 14, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645